Exhibit 10.29
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
EMPLOYEE NONQUALIFIED STOCK OPTIONS
These Standard Terms and Conditions apply to any Options granted under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as amended (the “Plan”), on
or after January 1, 2010, which are identified as nonqualified stock options and
are evidenced by a Grant Notice or an action of the Committee that specifically
refers to these Standard Terms and Conditions.

1.   TERMS OF OPTION       Dresser-Rand Group Inc. (the “Company”) has granted
to the Participant named in the Grant Notice provided to said the Participant
herewith (the “Grant Notice”) a nonqualified stock option (the “Option”) to
purchase up to the number of shares of the Company’s common stock (the “Common
Stock”), set forth in the Grant Notice, at the purchase price per share and upon
the other terms and subject to the conditions set forth in the Grant Notice,
these Standard Terms and Conditions (as amended from time to time), and the
Plan. For purposes of these Standard Terms and Conditions and the Grant Notice,
any reference to the Company shall include a reference to any Subsidiary.
Capitalized terms not defined in this document have the meaning given to them in
Plan or Grant Notice.   2.   NON-QUALIFIED STOCK OPTION       The Option is not
intended to be an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and will be interpreted
accordingly.   3.   EXERCISE OF OPTION       The Option shall not be exercisable
as of the Grant Date set forth in the Grant Notice. After the Grant Date, to the
extent not previously exercised, and subject to termination or acceleration as
provided in these Standard Terms and Conditions and the Plan, the Option shall
be exercisable to the extent it becomes vested, as described in the Grant
Notice, to purchase up to that number of shares of Common Stock as set forth in
the Grant Notice provided that (except as set forth in Section 4.A below) the
Participant remains employed with the Company and does not experience a
termination of employment. The vesting period and/or exercisability of an Option
may be adjusted by the Committee to reflect the decreased level of employment
during any period in which the Participant is on an approved leave of absence or
is employed on a less than full time basis, provided that the Committee may take
into consideration any accounting consequences to the Company.       To exercise
the Option (or any part thereof), the Participant shall deliver to the Company a
“Notice of Exercise” on a form either provided by the Company or follow a
mechanism established by the Company with the broker administering the Option,
specifying the number of whole shares of Common Stock the Participant wishes to
purchase and how

1



--------------------------------------------------------------------------------



 



    the Participant’s shares of Common Stock should be registered (in the
Participant’s name only or in the Participant’s and the Participant’s spouse’s
names as community property or as joint tenants with right of survivorship).

    The exercise price (the “Exercise Price”) of the Option is set forth in the
Grant Notice. The Company shall not be obligated to issue any shares of Common
Stock until the Participant shall have paid the total Exercise Price for that
number of shares of Common Stock. The exercise price of may be paid in Common
Stock, cash or a combination thereof, including an irrevocable commitment by a
broker to pay over such amount from a sale of the Common Stock issuable under
the Option, the delivery of previously owned Common Stock and withholding of
Common Stock deliverable upon exercise.       Fractional shares may not be
exercised. Shares of Common Stock will be issued as soon as practical after
exercise. Notwithstanding the above, the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Company determines
that the exercisability of the Option or the delivery of shares hereunder would
violate any federal, state or other applicable laws.   4.   EXPIRATION OF OPTION
      Except as provided in this Section 4, the Option shall expire and cease to
be exercisable as of the Expiration Date set forth in the Grant Notice.

  A.   If the Participant’s employment terminates by reason of Retirement (as
defined in Section 14.F below), the Participant (or the Participant’s estate,
beneficiary or legal representative), subject to Section 9, may exercise the
Option to the extent vested or exercisable until the Expiration Date. Upon
retirement the Option shall continue to vest in accordance with the Grant
Notice. If the Participant’s employment terminates by reason of death or
Disability, the Participant (with Participant’s estate, beneficiary or legal
representative, may exercise the Option (regardless of whether then vested or
exercisable) until the earlier of (i) the twelve month anniversary of the date
of such termination and (ii) the Expiration Date.     B.   If the Participant’s
employment terminates for any reason other than death, Disability, Cause or
Retirement, the Participant may exercise any Options that are vested and
exercisable at the time of such termination of employment until the earlier of
(A) the 90-day anniversary of the date of such termination of employment and
(B) the Expiration Date. Any portion of the Option that is not vested and
exercisable at the time of such a termination of employment shall be forfeited
and canceled as of the date of termination of employment.     C.   If the
Participant’s employment is terminated for Cause, the entire Option, whether or
not then vested and exercisable, shall be immediately forfeited and canceled as
of the date of such termination of employment.

2



--------------------------------------------------------------------------------



 



5.   CHANGE IN CONTROL       Unless otherwise provided in an employment,
severance or other agreement between the Company and the Participant, the
Committee shall determine the effect of a Change in Control on the Options.
Without limitation, the Committee may provide for the acceleration of vesting
and exercisability of any unvested Options, for a cash payment based on the
Change in Control Price in settlement of the Options, or for the assumption or
substitution of Options by the Participant’s employer (or the parent or an
Affiliate of such employer) that engages the Participant immediately following
the Change in Control.   6.   RESTRICTIONS ON RESALES OF SHARES ACQUIRED
PURSUANT TO OPTION EXERCISE       The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued as a result of the exercise of
the Option, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by the Participant and other optionholders and
(c) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.   7.   INCOME TAXES       The Company shall not deliver shares
of Common Stock in respect of the exercise of any Option unless and until the
Participant has made arrangements satisfactory to the Committee to satisfy
applicable withholding tax obligations. Unless otherwise permitted by the
Committee, withholding shall be effected by withholding Common Stock issuable in
connection with the exercise of the Option. The Participant acknowledges that
the Company shall have the right to deduct any taxes required to be withheld by
law in connection with the exercise of the Options from any amounts payable by
it to the Participant (including, without limitation, future cash wages).   8.  
NON-TRANSFERABILITY OF OPTION       The Participant may not assign or transfer
the Option to anyone other than by will or the laws of descent and distribution
and, subject to Section 4.A, the Option shall be exercisable only by the
Participant during his or her lifetime. The Company may cancel the Participant’s
Option if the Participant attempts to assign or transfer it in a manner
inconsistent with this Section 8.   9.   RESTRICTED ACTIVITIES

  A.   By accepting the Option, the Participant acknowledges and agrees that
(i) the Company is engaged in a highly competitive business; (ii) the Company
has

3



--------------------------------------------------------------------------------



 



      expended considerable time and resources to develop goodwill with its
customers, vendors, and others, and to create, protect, and exploit its
Confidential Information (as defined in Section 14.B below); (iii) the Company
must continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) the Participant’s participation in or
direction of the Company’s day-to-day operations and strategic planning are an
integral part of the Company’s continued success and goodwill; (v) in the period
between the Participant’s notice to the Committee of the Participant’s
Retirement and the date of the Participant’s Retirement (the “Transition
Period”), the Participant will participate in identifying a successor,
transitioning his or her responsibilities to and training a successor, and
engaging in other transition activities (the “Transition Process”); (vi) given
the Participant’s position and responsibilities, including during the Transition
Period, he or she necessarily will be relying on and/or creating Confidential
Information that belongs to the Company and enhances the Company’s goodwill;
during the Transition Process will be transmitting Confidential Information to
his or her successor; and in carrying out his or her responsibilities, including
during the Transition Process, the Participant in turn will be relying on the
Company’s goodwill and the disclosure by the Company to him or her of
Confidential Information; (vii) the Participant will have access to Confidential
Information, including concerning the Transition Process, that could be used by
any competitor of the Company in a manner that would irreparably harm the
Company’s competitive position in the marketplace and dilute its goodwill;
(viii) the Participant’s engaging in any of the Restricted Activities during the
Restriction Period would result in the inevitable disclosure or use of
Confidential Information for the Competitor’s benefit or to the detriment of the
Company; (ix) the Participant will return to the Company upon Retirement all the
Confidential Information, in whatever form or media and all copies thereof, in
his or her possession, custody, or control; (x) by giving advance notice of his
or her Retirement, the Participant represents that he or she will not engage in
the Restricted Activities; (xi) the Company is relying on such representation in
providing the Participant continuing access to Confidential Information and
authorizing him or her to engage in the Transition Process and other activities
that will create new and additional Confidential Information during the
Transition Period; and (xii) absent the Participant’s agreement to this
Section 9, the Company would not authorize the Participant to participate in the
Transition Process and engage in other activities that will create new and
additional Confidential Information in an unfettered fashion and would not
provide for the extended exercisability of the Option (regardless of whether
then vested or exercisable) upon Retirement as provided for in Section 4.A.

  B.   The Company, by granting the Option, and the Participant, by accepting
the Option, thus acknowledge and agree that during the remaining term of the
Participant’s employment with the Company, including the Transition Period, the
Participant (i) will receive Confidential Information that is unique,
proprietary,

4



--------------------------------------------------------------------------------



 



      and valuable to the Company; (ii) will rely on and/or create Confidential
Information that is unique, proprietary, and valuable to the Company; and
(iii) will benefit, including without limitation by way of increased earnings
and earning capacity, from the goodwill the Company has generated and from the
Confidential Information.

  C.   Accordingly, in consideration of the promises of the Company set out in
Section 9.B, the Option, and the extended exercisability of the Option
(regardless of whether then vested or exercisable) upon Retirement as provided
for in Section 4.A, the Participant agrees that:

  1.   He or she will not engage in any of the Restricted Activities (as defined
in Section 14.D below) during the Restriction Period (as defined in Section 14.E
below);     2.   If he or she engages in, or threatens to engage in, any of the
Restricted Activities during the Restriction Period or otherwise violates his or
her obligations under this Section 9, then (x) the Option shall immediately
expire and cease to be exercisable (regardless of whether then vested or
exercisable) and (y) with respect to any Option (or any part thereof) that has
been exercised, the Participant shall immediately pay to the Company the excess
of the fair market value of the Common Stock associated with the exercise of the
Option (or any part therof) at the time of exercise over the Exercise Price;    
3.   If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 9, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Participant engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 9, without the
necessity of posting any bond or proving special damages or irreparable injury;
and     4.   Neither Section 9.C.2 nor Section 9.C.3 constitute the Company’s
exclusive remedy for a breach or threatened breach of the Participant’s
obligations under this Section 9, but shall be in addition to all other remedies
available to the Company at law or equity.

  D.   By accepting the Option, the Participant acknowledges and agrees that
(i) the restrictions contained in this Section 9 are ancillary to an otherwise
enforceable agreement, including without limitation the mutual promises and
undertakings set out in Section 9.A and B, the Option, and the extended
exercisability of the Option (regardless of whether then vested or exercisable)
upon Retirement as

5



--------------------------------------------------------------------------------



 



      provided for in Section 4.A; (ii) the Company’s promises and undertakings
set out in these Standard Terms and Conditions, and in particular Section 9.B,
the Grant Notice, and the Plan, and the Participant’s position and
responsibilities with the Company and his or her promises and undertakings set
out in Section 9.A, give rise to the Company’s interest in restricting the
Participant’s post-Retirement activities; (iii) such restrictions are designed
to enforce the Participant’s promises and undertakings set out in Section 9.A
and his or her common-law obligations and duties owed to the Company; (iv) the
restrictions are reasonable and necessary, are valid and enforceable, and do not
impose a greater restraint than necessary to protect the Company’s goodwill,
Confidential Information, and other legitimate business interests; (v) he or she
will immediately notify the Company in writing should he or she believe or be
advised that the provisions of this Section 9 are not, or likely are not, valid
and enforceable; (vi) he or she will not challenge the enforceability of this
Section 9; (vii) absent the Participant’s agreement to this Section 9, the
Company would not authorize the Participant to participate in the Transition
Process and engage in other activities that provide access to or create new and
additional Confidential Information in an unfettered fashion and would not
provide for the extended exercisability of the Option (regardless of whether
then vested or exercisable) upon Retirement as provided for in Section 4.A.

  E.   The provisions of Section 4.A providing for the extended exercisability
of the Option (regardless of whether then vested or exercisable) upon Retirement
and this Section 9 are mutually dependent and not severable, and the Participant
acknowledges and agrees that the Company would not provide for the extended
exercisability of the Option (regardless of whether then vested or exercisable)
upon Retirement as provided for in Section 4.A but for the Participant’s
promises set out in and the enforceability of this Section 9. Accordingly, if
Section 9 or any part of it is ever declared to be illegal, invalid, or
otherwise unenforceable in any respect by a court of competent jurisdiction,
then the Participant agrees that (x) the Option shall immediately expire and
cease to be exercisable (regardless of whether then vested or exercisable) and
(y) with respect to any Option (or any part thereof) that has been exercised,
the Participant shall immediately pay to the Company the excess of the fair
market value of the Common Stock associated with the exercise of the Option (or
any part therof) at the time of exercise over the Exercise Price; provided that
if the scope of the restrictions in this Section 9 as to time, geography, or
scope of activities are deemed by court of competent jurisdiction to exceed the
limitations permitted by applicable law, the Participant and the Company agree
that the restrictions so deemed shall be, and are, automatically reformed to the
maximum limitation permitted by such law.

10.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Option shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference.

6



--------------------------------------------------------------------------------



 



    Capitalized terms not otherwise defined herein shall have the meaning set
forth in the Plan.

    The Grant Notice, these Standard Terms and Conditions and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Option. Any prior agreements, commitments or negotiations
concerning the Option are superseded.   11.   LIMITATION OF INTEREST IN SHARES
SUBJECT TO OPTION       Neither the Participant (individually or as a member of
a group) nor any beneficiary or other person claiming under or through the
Participant shall have any right, title, interest, or privilege in or to any
shares of Common Stock allocated or reserved for the purpose of the Plan or
subject to the Grant Notice or these Standard Terms and Conditions except as to
such shares of Common Stock, if any, as shall have been issued to such person
upon exercise of the Option or any part of it. Nothing in the Plan, in the Grant
Notice, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Participant any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.   12.  
GENERAL       Except as provided for in Section 9.E, in the event that any
provision of these Standard Terms and Conditions is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of these
Standard Terms and Conditions shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
      These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.       These Standard Terms and Conditions
shall be construed in accordance with and governed by the laws of the State of
Delaware, without regard to principles of conflicts of law.       All questions
arising under the Plan or under these Standard Terms and Conditions shall be
decided by the Committee in its total and absolute discretion.

7



--------------------------------------------------------------------------------



 



13.   ELECTRONIC DELIVERY       By executing the Grant Notice, the Participant
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, the
Options and the Common Stock via Company web site or other electronic delivery.
  14.   DEFINITIONS       For purposes hereof, the following terms shall have
the following meanings:

  A.   “Competitor” shall mean any person or entity that carries on business
activities in competition with the activities of the Company, including but not
limited to (i) suppliers of rotating equipment, services and solutions for
applications in the oil, gas, petrochemical and process industries including for
oil and gas production; high-pressure gas injection, gas lift and other
applications for enhanced oil recovery; natural gas production and processing;
gas liquefaction; gas gathering, transmission and storage; hydrogen, wet and
coker gas, synthesis gas, carbon dioxide and other applications for the
refining, fertilizer and petrochemical markets; (ii) several applications for
the armed forces; (iii) applications for general industrial markets such as
paper, steel, sugar, and distributed and independent power generation; (iv)
competing environmental solutions such as compressed air energy storage,
combined heat and power, air separation, bio fuels, and wave or wind energy or
(v) servicing the Company’s installed base of equipment, and the installed base
of the Company’s class of equipment of other suppliers through the provision of
parts, repairs, overhauls, operation and maintenance, upgrades, revamps, applied
technology solutions, coatings, field services, technical support and other
extended services. The term “Competitor” specifically includes but is not
limited to the centrifugal turbo and reciprocating compressor, steam and gas
turbine, rotating machinery, related aftermarket parts and services (including
repairs, revamps, re-rates, upgrades, applied technology, overhauls,
remanufacturing, installation and start-up) and other competing businesses of
(x) GE Oil & Gas/Nuovo Pignone, Siemens (including TurboCare), Solar Turbines,
Inc., Rolls-Royce Group plc, Elliott Company, General Electric, Alstom,
Mitsubishi Heavy Industries, Hitachi, MAN Turbo, Hickham USA, Sulzer Turbo
Services, Wood Group, Burckhardt Compression, Neuman & Esser Group, Ariel Corp.,
Thomassen Mitsui & Co., Ltd., Ebara, Shin Nippon Machinery Co. Ltd., Caterpillar
Inc., Solar, Hoerbiger, or, if those corporate names are not formally correct,
the businesses commonly referred to by those names; and (y) the successors to,
assigns of, and affiliates of the persons or entities described in clause (x).  
  B.   “Confidential Information” shall mean, without limitation, all documents
or information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales;

8



--------------------------------------------------------------------------------



 



      costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Participant); business, marketing and operational projections, plans,
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any unauthorized disclosure or breach of duty by the
Participant.

  C.   “Noncompetition Area” shall mean the following geographic areas to the
extent the Participant’s duties and responsibilities for the Company take or
took place anywhere in or are or were directed at any part of: (i) any foreign
country in which the Company has provided, sold, or installed its services,
products, or systems or has definitive plans to provide, sell, or install its
services, products, or systems during the Participant’s employment by the
Company; and (ii) any state or territory of the United States of America.     D.
  “Restricted Activities” means:

  1.   The Participant, whether on his or her own behalf or on behalf of any
other individual, partnership, firm, corporation, or business organization,
either directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Participant’s conduct had been employed by the
Company within the previous 12 months, to leave that employment or cease
performing those services;     2.   The Participant, whether on his or her own
behalf or on behalf of any other individual, partnership, firm, corporation, or
business organization, either directly or indirectly soliciting, inducing,
persuading, or enticing, or assisting another to solicit, induce, persuade, or
entice, any person or entity who is then a customer, supplier, or vendor of the
Company to cease being a customer, supplier, or vendor of the Company or to
divert all or any part of such person’s or entity’s business from the Company;
and     3.   The Participant, whether on his or her own behalf or on behalf of
any other individual, partnership, firm, corporation, or business organization,
either directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Participant’s employment was a potential customer, supplier, or vendor of
the Company within the previous 12 months, not to become a customer, supplier,
or vendor of the Company or to divert all or any part of such person’s or
entity’s business from the Company; and

9



--------------------------------------------------------------------------------



 



  4.   The Participant’s association directly or indirectly, as an employee,
officer, director, agent, partner, stockholder, owner, member, representative,
financial contributor, or consultant, with any Competitor.

      With respect to the post-Retirement Restriction Period, the Restricted
Activities in D.2 and D.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Participant has or had Confidential Information (including without
limitation knowledge of or participation in a bid, proposal, or offer); and the
Restricted Activities in D.4 extend only to a (x) the performance by the
Participant, directly or indirectly, of the same or similar activities the
Participant performed for the Company prior to Retirement or such other
activities that by their nature are likely to lead to the disclosure of
Confidential Information; and (y) that take place anywhere in, or are directed
at any part of, the Noncompetition Area. The “Restricted Activities” do not
extend to the Participant’s investment in stock or other securities of a
Competitor listed on a national securities exchange or actively traded in the
over-the-counter market if he or she and the members of his or her immediate
family do not, directly or indirectly, hold more than a total of 5% of all such
shares of stock or other securities issued and outstanding.     E.  
“Restriction Period” shall mean the period of the Participant’s employment by
the Company and continuing through the date that is three years after the
Participant’s Retirement.     F.   “Retirement” shall mean the Participant’s
voluntary termination of employment or other service from the Company after the
Participant has attained age sixty-two and completed at least ten years of
continuous service with the Company as of the date of termination or has
attained age sixty-five and completed at least five years of continuous service
with the Company as of the date of termination and in either event with the
express intent not to engage in any of the Restricted Activities after
termination, provided that the Participant has provided the Committee at least
one year’s advance notice of such retirement.

10